DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 11/26/2019. Claims 1-12 and 14-17 are presented in the case. Claims 1, 14 and 15 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed foreign application No. FR1872100 filed on November 29, 2018 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 11/26/2019 and 04/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claims 1 and 14 recite “said message”. However, it should recite “said response message”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the at least one calculated personality data item of the user". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarlengo et al. (hereinafter Zarlengo), US 2018/0336048 A1.

Regarding independent claim 1, Zarlengo teaches a method for determining a conversational agent of a human-machine interface on a terminal (Fig. 1, 38, 40, 42, discloses an interactive virtual assistant (i.e. a conversational agent) is selected from a plurality of interactive virtual assistants; [0004] describes the interactive virtual assistant interacts with the user via an interactive electronic communication session displayed in a user interface of the computing device (i.e. human-machine interface)), wherein said method comprises:
a) upon receipt, by a server (Fig. 1, 12), of a request for user interaction with the conversational agent ([0029] describes an interactive virtual assistant process 10 that may reside on and may be executed by a computer 12 (i.e. a server); [0038] describes one or more of users 46, 48, 50, 52 may access computer 12 and interactive virtual assistant process 10 (e.g., using one or more of client electronic devices 38, 40, 42, 44) directly through network 14 or through secondary network 18), computing, by the server, at least one personality data item of the user (Fig. 2, 200; [0046] discloses interactive virtual assistant process 10 may define 200, at a computing device, psychometric data for a user. Psychometric data may include data related to personality traits of the user. Psychometric data for a user based upon, at least in part, the Big Five Personality Inventory. The Big Five Personality Inventory may be used to assess individual response levels related to the five core dimensions of personality that may include, e.g., openness, conscientiousness, extraversion, agreeableness, and neuroticism);
b) selecting, by the server, at least one conversational agent specimen corresponding to said at least one personality data item of the user (Fig. 2, 202; [0081] interactive virtual assistant process 10 may provide 202 an interactive virtual assistant, selected from a plurality of interactive virtual assistants, on the computing device based upon, at least in part, the psychometric data defined for the user); and
c) sending, by the server, a response message to said request, said message comprising said at least one conversational agent specimen (Fig. 2, 204; [0112] interactive virtual assistant process 10 may prompt 204 the user, via the interactive virtual assistant, with one or more options; [0081] “An interactive virtual assistant may generally include a software agent that can perform tasks or services for an individual. In some implementations, interactive virtual assistant may interact with a user via text, voice, and/or through images or video … interactive virtual assistant process 10 may provide an interactive virtual assistant that is able to combine the user's psychological traits, bank and credit card account transactions, credit history, and life stage information to understand the user's complete financial picture and provide personalized options and/or suggestions for the user's benefit”).

Regarding dependent claim 4, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the response message comprises a combination of said at least one conversational agent specimen, said combination being weighted by the at least one calculated personality data item of the user (Fig. 6, 600, 602, 604, 606; [0108]-[0111] describes various interactive virtual assistants that may be provided by an interactive virtual assistant process. For example, interactive virtual assistant 600, may be provided 202 to users reporting low levels of conscientiousness, high levels of neuroticism, and high levels of extraversion. Interactive virtual assistant 602 may be provided 202 to users reporting neutral levels of conscientiousness, low levels of neuroticism, and high levels of extraversion. Interactive virtual assistant 604 may be provided 202 to users reporting neutral levels of conscientiousness, high levels of neuroticism, and low levels of extraversion. Interactive virtual assistant 606 is assigned to users reporting high levels of conscientiousness, mid to low levels of neuroticism, and mid to low levels of extraversion).

Regarding dependent claim 5, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the computing, the selecting, and the sending are implemented iteratively ([0122] discloses the interactive virtual assistant process is implemented iteratively in one or more machine learning algorithms using input from various users with various psychometric traits).

Regarding dependent claim 6, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the method further comprises a prior initialization of the terminal by the user (Fig. 3; [0047] illustrates the defined psychometric data for the user may include providing one or more interactive graphical psychometric tests in a user interface of the computing device. This step will start the determination process).

Regarding dependent claim 7, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein said at interactive virtual assistant process 10 may select 210 an interactive virtual assistant for the user from the plurality of interactive virtual assistants based upon, at least in part, personality dimensions of conscientiousness, neuroticism, and extraversion defined for the user. An interactive virtual assistant may be assigned by determination of the maximum probability of cluster assignment related to the personality traits of conscientiousness, neuroticism, and extraversion, which may represent the inputs to the model; [0085] describes an interactive virtual assistant may be selected based on the minimum absolute value distance from the medians of the personality traits associated with each cluster ).

Regarding dependent claim 8, Zarlengo teaches all the limitations as set forth in the rejection of claim 7 that is incorporated. Zarlengo further teaches wherein the personality data item of the user further comprises a mean, a mode, or a median of said at least one numerical parameter comprised in said personality data item of the user ([0085] describes an interactive virtual assistant may be selected based on the minimum absolute value distance from the medians of the personality traits associated with each cluster).

 dependent claim 9, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the sending comprises copying, by the server, the at least one personality data item of the user and/or at least one conversational agent specimen to the terminal or to another server (Fig. 6, 600, 602, 604, 606; [0108]-[0111] describes various interactive virtual assistants that may be provided by an interactive virtual assistant process. For example, interactive virtual assistant 600 may be given a personality that is described as encouraging, warm, strong, and stable. Interactive virtual assistant 600 may be non-judgmental, may set direct expectations, and/or may maintain a fun attitude with the user. Interactive virtual assistant 602 may be given characteristics of being witty, motivational, informative, skeptical, and/or non-manipulative. This interactive virtual assistant 602 may have a relaxed attitude for a relaxed set of users. Interactive virtual assistant 604 may be given a personality that is calm, peaceful, accepting, and non-judgmental. Interactive virtual assistant 606 may be informative, clear, and dependable, while occasionally being fun and surprising).

Regarding dependent claim 10, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the personality data item of the user is determined manually by the user (Fig. 3; [0047]-[0048] illustrates the defined psychometric data for the user may include providing one or more interactive graphical psychometric tests in a user interface of the computing device. The evaluation results are derived from users interacting with the graphical psychometric test).

Regarding dependent claim 11, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the request is issued by the terminal ([0038] describes one or more of users 46, 48, 50, 52 may access computer 12 and interactive virtual assistant process 10 (e.g., using one or more of client electronic devices 38, 40, 42, 44) directly through network 14 or through secondary network 18).

Regarding dependent claim 12, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo further teaches wherein the sending comprises installing said at least one conversational agent specimen on the terminal or on the server (Fig. 6, 600, 602, 604, 606; [0108]-[0111] describes various interactive virtual assistants that may be provided by an interactive virtual assistant process and presented on the client electronic device).

Regarding independent claim 14, it is a medium claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Zarlengo further teaches a non-transitory computer-readable storage medium having stored thereon instructions of a computer program comprising instructions, which when executed by a processor of a server configure the server to determine a conversational agent of a human-machine interface on a terminal ([0007]; [0023] discloses a computer program product may reside on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, may cause at least a portion of the one or more processors to perform operations that may include but are not limited to defining psychometric data for a user. An interactive virtual assistant, selected from a plurality of interactive virtual assistants, may be provided on the computing device based upon, at least in part, the psychometric data defined for the user. The user may be prompted, via the interactive virtual assistant, with one or more options).

Regarding independent claim 15, it is a device claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. Zarlengo further teaches a processing unit (Fig. 11, 1100; [0189]-[0190]) and a communication module (Fig. 11, 1114; [0189]-[0190]);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zarlengo as applied in claim 1, in view of Un et al. (hereinafter Un), US 2016/0163332 A1.

Regarding dependent claim 2, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo does not explicitly disclose wherein the method further comprises prior reading, by said server, of at least one message exchanged by the user in a message box, the computing being further implemented by a semantic analysis applied to said at least one message, said semantic analysis using a linguistic algorithm applied to the text contained in said message.
However, in the same field of endeavor, Un teaches prior reading, by said server, of at least one message exchanged by the user in a message box (Abstract describes an emotion classification algorithm for selecting an emotion type code (i.e. personality data item of a user) associated with semantic content in an interactive dialog system. A previous user input derived from certain aspects of the device usage, e.g., user online activity, user communications, calendar and scheduling functions, etc may contribute to the emotion classification algorithm; Fig. 3, 230a; [0039] user dialog input 230a may include any or all of user inputs from current or previous dialog sessions, e.g., as stored in history files on a local device memory, etc.; Fig. 4, 404, 405; [0044]-[0045] inputs to Emotion type classification algorithm may include messages exchanged by the user in email messages or instant messaging or chat applications; Fig. 4, 412; [0049] a user's emotions by sensing recent text messages communicated to and from device), the computing being further implemented by a semantic analysis applied to said at least one message, said semantic analysis using a linguistic algorithm applied to the text contained in said message (Fig. 2, 230; [0026] describes text in the message input are analyzed to derive the intended meaning of the text and the representation of the semantic and/or emotional content in the message).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of selecting an emotion type code associated with semantic content in an interactive dialog system using current and previous user input as suggested in Un into Zarlengo’s system because both of these systems are addressing classifying user’s personality traits. This modification would have been motivated by the desire to impart emotional characteristics to output (Un, [0002]).

Regarding dependent claim 3, the combination of Zarlengo and Un teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Un further teaches wherein the reading comprises acquiring, by a sensor, at least one parameter of the user, said parameter being selected among identification data and/or security data (Fig. 4, 402; [0043] user profile information such as age and gender, hobbies, interests, favorite movies, sports, personality traits, etc. are collected from user through the device).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zarlengo as applied in claim 7, in view of WU et al. (herein after Wu), US 2020/0137001 A1.

 dependent claim 16, Zarlengo teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Zarlengo does not explicitly disclose wherein said at least one numerical parameter is an integer greater than or equal to 0 and less than or equal to 100.
However, in the same field of endeavor, Wu teaches wherein said at least one numerical parameter is an integer greater than or equal to 0 and less than or equal to 100 (Fig. 8; [0087]-[0089] illustrates a result of an implicit personality test. The result may comprise five dimensions, representing the five personality factors “Openness to experience”, “Conscientiousness”, “Extraversion”, “Agreeableness”, and “Neuroticism” respectively. The personality scores (i.e. numerical parameter) are ranged in [0, 30]. Examiner notes that it would be obvious as a matter of design choice to have a personality data item of the user comprises at least one numerical parameter, for example an integer greater than or equal to 0 and less than or equal to 30 or 100 since Applicant has not disclosed that the claimed integer range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the numerical parameter in the range of [0,30]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of presenting the result of an implicit personality test comprising a set of personality scores that are based on big-five personality traits as suggested in Wu into Zarlengo’s system because both of these systems are addressing classifying user’s personality traits. This modification would have been motivated by the desire to use these personality scores to compare 

Regarding dependent claim 17, the combination of Zarlengo and Wu teaches all the limitations as set forth in the rejection of claim 16 that is incorporated. Wu teaches wherein said at least one numerical parameter is greater than or equal to 0 and less than or equal to 10 (Fig. 8; [0087]-[0089] The personality scores (i.e. numerical parameter) are ranged in [0, 30]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
James (US 2018 / 0276005 A1) teaches a digital assistant is configured to select one or more candidate third party agents from the set of candidate third party agents that have a respective relevance score that satisfies a threshold.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143